Citation Nr: 0803279	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  00-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as bronchial asthma.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans Of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from July 1980 to February 
1990, and had periods of active duty training, including from 
October 1, to October 14, 1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 decision by 
the RO which denied service connection for bronchial asthma 
on the grounds that the claim was not well grounded.  The 
Board remanded the appeal in March 2006, to comply with the 
veteran's request for a Travel Board hearing.  In June 2007, 
a hearing was held at the RO before the undersigned acting 
member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In this case, the veteran has not been properly advised of 
VCAA in accordance with that Act and recent governing case 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While the veteran was provided with sufficient information 
regarding VCAA notice for his claim of service connection for 
bronchial asthma by letter dated in August 2005, the letter 
was not sent prior to initial adjudication of his claim, nor 
has there been any readjudication of the claim subsequent to 
the August 2005 letter.  Decisions of the United States Court 
of Appeals for the Federal Circuit and the United States 
Court of Appeals for Veterans Claims have addressed 
shortcomings of VA in its application of VCAA.  See e.g. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, see also Mayfield v. Nicholson 444 F.3d at 
1328, 1333-34 [hereinafter Mayfield II]; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

A recent decision by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that a statement 
of the case (SOC) or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Here, the veteran was 
not properly notified of VCAA prior to initial adjudication 
of his claim, nor has there been any readjudication of his 
claim subsequent to the VCAA letter promulgated in August 
2005.  Therefore, additional administrative development must 
be undertaken prior to appellate review of the claim.  Id. 

The veteran contends that his bronchial asthma was due to 
pneumonia he contracted while on active duty training in 
October 1995.  The evidence of record showed that the veteran 
was on active duty training from October 1, to October 14, 
1995.  Private medical records showed that he was seen for 
respiratory complaints, assessed as viral syndrome, on 
October 16, 1995, and that the findings on a subsequent 
private chest x-ray study on October 22, 1995 were compatible 
with pneumonia.  An assessment of acute asthmatic bronchitis 
was noted on a private medical report in December 1995.  

A private medical report in April 1998, indicated that the 
veteran developed a clinical picture of hyperreactive airway 
disease (bronchial asthma) in December 1995, after his bout 
with pneumonia, and that he had recurrent episodes of 
asthmatic bronchitis.  The report noted that a pulmonary 
function test (PFT) in December 1995 showed restrictive 
airway disease, but that a PFT in January 1998 was normal.  A 
VA outpatient note in November 2001 indicated that a PFT in 
January 2000 showed mild restrictive lung impairment.  The 
medical evidence also indicated that the veteran had been a 
smoker many years and reportedly quit in July 1997.  (See 
October 1997 private medical report).  

Given the medical complexity of this case, and fact that the 
veteran has never been examined by VA, the Board finds that a 
VA examination should be undertaken to determine the nature 
and etiology of any identified respiratory disorder, and for 
an opinion as to any possible relationship to service.  
Specifically, whether the veteran's pneumonia and/or acute 
bronchial asthma had their onset in service in October 1995 
or, if pneumonia had its onset in service, whether any 
current respiratory disorder, including bronchial asthma is 
causally related to the veteran's pneumonia in October 1995.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with and satisfied.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any 
respiratory problems since October 1995.  
After securing the necessary releases, the 
RO should attempt to obtain copies of all 
medical records from the identified 
treatment sources not already of record, 
and associate them with the claims folder.  
If records cannot be obtained, this should 
be noted in the claims folder, and the 
veteran should be notified and so advised.  

3.  The veteran should also be asked 
whether he received medical treatment for 
any respiratory problems while on active 
duty training in October 1995.  If so, 
the RO should take appropriate steps to 
obtain all available service medical 
records for that period of active duty 
training and associate them with the 
claims file.  

4.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and etiology of any identified 
respiratory disorder.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review and 
a notation to the effect that this record 
review took place should be included in 
the report.  All appropriate testing 
should be undertaken in connection with 
this examination, including pulmonary 
function studies.  If a chronic 
respiratory disorder is identified, the 
examiner should provide an opinion as to 
whether it is it at least as likely as 
not that any identified disorder is 
related to or otherwise had its onset 
during the veteran's period of active 
duty training in October 1995.  The 
examiner must review the April 1998 
private doctor medical findings, and must 
discuss them when arriving at the 
requested medical opinion.  The clinical 
findings and reasons that form the basis 
of the opinion should be clearly set 
forth in the report.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  The RO should clarify which 
organization is currently representing the 
veteran (DAV vs. VVA), and must ensured 
that a signed Form 21-22 is completed by 
such representative, and that it is 
incorporated into the claims file.  Then 
the claims file should be made available 
to that organization for review and for 
submission of argument on the appellant's 
behalf.

7.  After the requested development has 
been completed, the RO should adjudicate 
the merits of the claim based on all the 
evidence of record and all governing 
legal authority, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

